Title: To John Adams from Samuel Perley, 5 April 1809
From: Perley, Samuel
To: Adams, John



Honored Sir,
Gray, April 5th, 1809.

A few days since, I saw a letter written by his Excellency John Adams. For years I have seen nothing of a political nature, that gave such pleasing, tender, and grateful emotions to my very soul. I have been well acquainted with the names of John Adams, Samuel Adams, John Hancock, and James Bowdoin, ever since I left Cambridge Colege, in the year 1763. Oh, sir, the scenes that these honoured gentlemen went through! Together with the whole Province of Massachusetts Bay, in the days of the nefarious Governor Hutchinson! A Nero, a Caligula, were not greater scourges to Rome, than the nefarious Hutchinson was to you, to me, and to the whole Commonwealth of Massachusetts. By his means seas of human blood have been shed—Our cities laid in ashes—Brethren of the same family were set to butcher and murder one another! “Quis talia fando Marmidonum Dolopunve ant duri miles Ulyssei temperita lachrimis?” i.e. “What cruel Myrmidon or Dolopian, or who of the hardened Ulysses’ band, can, in the relation of such woes, refrain from tears?” The impressions which Hutchinson occasioned, can never be effaced from my soul.
But, honoured Sir, the GOD of the armies of Israel was our shield, buckler, and salvation. He, with a touch of his finger, at Saratoga, and at Yorktown, in Virginia, laughed our enemies to scorn; the Almighty held them in derision. Has not the God of Israel given us the best constitutions (state and national) that he ever gave to any nation, or people, that ever inhabited this terraqueous globe? Has he not prospered us beyond all other people? I think that these questions imperiously demand an affirmative answer. How is it then, that all of a sudden, our political horizon is completely covered with sable clouds, which seem to be impregnated with the wrath of Jehovah? And threatening us with the roaring of cannon and civil war throughout our political jurisdiction.
Sir, I am abashed; my soul sinks within me!! It seems to me, that our great political parties exert themselves as if it was not in their power to bring destruction upon us so swift and sudden as they could wish. It seems to me, that I can see the exertions that took place in Athens, Macedon, and Sparta; that I can see the intrigues that were in Rome, in the days of Nero and Caligula. We well know in our United States, what it was that overthrew all the republics in the old world. Shall we not shun these Syllas, these Charibdises?
I am extremely sorry that Mr. Jefferson has turned out of office so many worthy gentlemen, appointed by Washington and Adams. I think it is adding plentiful fuel to the all devouring flames of discord, which is lighted up in our whole political union. Men have been turned out of office of shining morals, and of quick, penetrating judgment; and some have been put in their places, that are a scandal to all decent societies. Does this explain Mr. Jefferson’s meaning, when he said that “we were all federalists, that we were all republicans?” I cannot reconcile Mr. Jefferson’s professions with his administration.
But, honoured Sir, if I am mistaken as to the nature and tendency of our state and national constitutions; if I am mistaken as to Mr. Jefferson’s administration, your correction of these errors, will be grateful to millions in the United States of America.
I cannot believe, that you wish for the erection of a monarchy, in these United States, together with its concomitants; neither do I believe that you wish for a Grecian democracy.
With profound sentiments of respect, I am, honoured Sir, your dutiful son, and most obedient, and very humble servant,
Samuel Perley.